Citation Nr: 0610366	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  97-10 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1991, with approximately three months of previous 
active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision of the Fort Harrison, Montana 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an April 1997 rating decision, the 
RO denied service connection for residuals of a neck injury.  
In a January 1999 rating decision, the RO denied service 
connection for a back condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a fall during service in 1990, the veteran sustained a 
neck injury, diagnosed as cervical strain.

3.  After service, the veteran has continued to have 
intermittent pain in the neck muscles.

4.  The veteran's service-connected right knee disability has 
been manifested by an asymmetrical gait, which led to the 
development of a low back disorder manifested by pain.


CONCLUSIONS OF LAW

1.  A chronic neck disability, manifested by muscle pain, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  A low back disability, with disc bulging and degenerative 
spinal changes, is proximately due to or the result of a 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in May 2004, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claims for service connection.  The May 2004 notice did not 
inform the veteran of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequacy of the May 
2004 VCAA notice as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  In the decision below, 
the Board grants the claims for service connection for a neck 
disability and a back disability.  The RO will address any 
defect in the notice regarding assignment of a rating and an 
effective date when the RO effectuates the grants of service 
connection.

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Neck Disability

The veteran contends that he has a neck disability that began 
with a neck injury in service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


During a training exercise in service, in May 1990, the 
veteran fell a distance into a drainage pipe.  His injuries 
included head injury, fracture of facial bones, and fracture 
of the right patella.  He had neck pain, and his neck was 
placed in a cervical collar.  He was found to have cervical 
strain.  Over the next several months, he was noted to have 
ongoing pain and stiffness in the cervical and upper thoracic 
muscles, muscle spasm, and pain and parasthesia radiating 
into the upper extremities.  Cervical spine x-rays showed no 
fracture.

On VA medical examination in March 1995, the veteran reported 
that his neck at been painful for several months after his 
1990 accident.  He stated that the neck continued to be stiff 
occasionally.  The range of motion of the cervical spine was 
normal, and x-rays were normal.  The examiner stated that the 
veteran probably had some continued myofascial discomfort 
with occasional spasms in his neck, although those symptoms 
were not present at the time of the examination.

In a September 1996 statement, the veteran wrote that he had 
ongoing symptoms, including intermittent tension, in his 
neck.  In a June 1998 hearing at the RO, the veteran reported 
ongoing soreness and tension in his neck, usually accompanied 
by headache.  On VA examination in August 1998, the veteran 
reported having neck pain intermittently, about two times a 
week.  On examination, the neck had a full range of motion, 
and no palpable tenderness.

In March 2002, private chiropractor L. J. B. wrote that he 
was treating the veteran for problems with his back and neck.  
Dr. B. stated the opinion that it was most likely that the 
problems that the veteran was having with his neck are 
directly related to his accident in service in 1990.

In September 2002, VA x-rays of the veteran's cervical spine 
were negative, with no evidence of fracture or significant 
degenerative changes.  A VA nurse practitioner who reviewed 
the veteran's medical records stated that there was not 
enough evidence to validate the veteran's complaints of neck 
pain.  Private medical records from June 2003 reflect the 
veteran's report of chronic neck pain.

The veteran was treated for cervical strain following his 
accident in service in 1990.  Since service, he has reported 
ongoing intermittent neck pain.  While diagnostic imaging 
does not shown any bony disorder in the neck, the veteran's 
ongoing reports of symptoms are sufficient to indicate that 
he has a chronic disorder affecting the neck.  Dr. B. opined 
that it is likely that the current neck disorder is related 
to the injury in service, and there is no evidence of any 
additional neck injury since service.  Overall, the record 
supports a grant of service connection for the veteran's neck 
disability.

Back Disability

The veteran contends that he has a low back disability as a 
result of his service-connected right knee disability.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran sustained a fracture of his right patella when he 
fell during in service in 2000.  He underwent surgery on that 
knee in service.  VA outpatient treatment records from 1995 
forward reflect ongoing problems with the veteran's right 
knee.  In a June 1998 hearing at the RO, the veteran reported 
that his right knee was painful, and frequently gave way.  In 
July 1998, a VA practitioner noted that the veteran's gait 
was somewhat asymmetric, with favoring of the right leg.  The 
veteran underwent additional right knee surgery in September 
1998.

VA outpatient treatment notes from 1998 forward reflect the 
veteran's reports of low back pain.  In April 1998, x-rays of 
the veteran's lumbosacral spine were normal.  In May 1998, a 
CT scan of his lumbosacral spine showed mild broad-based disk 
bulge at L5-S1.  In December 1999, the veteran reported pain 
in the low back, buttocks, and thighs.  On examination, the 
low back had a full range of motion, with no spasm.  The 
veteran could perform straight leg raising to 90 degrees 
bilaterally.

In June 2001, VA MRI of the veteran's lumbar spine showed 
disc bulging and encroachment at two intervertebral spaces.  
VA lumbosacral spine x-rays taken in July 2001 showed an 
occult spina bifida at S1.  In September 2002, lumbosacral 
spine x-rays showed very mild joint space narrowing at L5-S1.  
Private medical records from June 2003 reflect the veteran's 
report of chronic low back pain.

In statements dated in January and March 2002, the veteran's 
chiropractor, Dr. B., provided the opinion that the veteran's 
back condition was directly related to his service-connected 
knee disability.

A VA nurse practitioner who reviewed the veteran's medical 
records in September 2002 noted evidence that the veteran's 
gait was normal in 2001 and 2002.  The practitioner stated 
the opinion that the veteran's back pain was more likely than 
not due to his physically demanding job as a maintenance 
worker for the National Parks Service.

The veteran has an ongoing right knee disorder, and there is 
evidence that he had an abnormal gait, at least prior to the 
second right knee surgery.  The veteran has chronic low back 
pain, and there are findings of some disc and spinal 
disorders.  Dr. B.'s opinion supports a causal connection 
between the knee disability and the current low back 
disability.  The evidence that the right knee disability 
proximately caused the back disability at least balances the 
negative evidence and gaps in evidence.  Resolving the 
benefit of the doubt in the veteran's favor, the Board grants 
service connection for a back disability.


ORDER

Entitlement to service connection for a neck disability is 
granted.

Entitlement to service connection for a back disability is 
granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


